Case 2:16-cv-00471-KM-JBC Document 91 Filed 11/19/20 Page 1 of 1 PageID: 1048


                                                                 CHIESA SHAHINIAN & GIANTOMASI PC

                                                                                   ONE BOLAND DRIVE
                                                                                WEST ORANGE, NJ 07052




                                                                                MAURO G. TUCCI JR.
                                                                                 mtucci@csglaw.com
                                                                                   (O) 973.530.2088
                                                                                    (F) 973.530.2288


                                         November 19, 2020


Via ECF

Honorable Kevin McNulty, U.S.D.J.
United States District Court
District of New Jersey
50 Walnut Street Room 4015
Newark, NJ 07101

       Re:     Garrett Collick, et al. v. William Paterson University, et al.
               Civil Action No. 2:16-cv-00471-KM-JBC

Dear Judge McNulty:

       This firm represents defendants William Paterson University, Kathleen Waldron, Robert
Fulleman, Ellen DeSimone, and William Paterson University Police Department (collectively,
“Defendants”) in the above-referenced matter. Pursuant to the Court’s Letter Order dated August
18, 2020 (ECF No. 90), Defendants’ dispositive motion is due tomorrow, November 20, 2020.

        Defendants will be moving for summary judgment on the remaining eleven counts of the
Complaint, which implicate important constitutional issues. Many of these counts needs to be
addressed individually—particularly with respect to applicable immunities. As such, we
respectfully request permission to file an over-length brief of up to 40 pages pursuant to Local Rule
7.2(b).

       We thank the Court for its time and attention to this matter.

                                                             Respectfully,

                                                             /s/ Mauro G. Tucci Jr.

                                                             Mauro G. Tucci Jr.


cc:    Honorable James B. Clark III, U.S.M.J.
       All Counsel of Record (via ECF)




                                                                                       4843-7215-8930.v1
